Citation Nr: 0830640	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  07-03 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 


THE ISSUE

Entitlement to increased disability rating for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
November 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  


REMAND

Additional pertinent evidence was associated with the claims 
folder after the case was received at the Board.  The veteran 
has not waived his right to have this evidence initially 
considered by the originating agency.  Moreover, this 
evidence suggests that the veteran's PTSD has increased in 
severity since his most recent VA examination in June 2006.  
In this regard, the Board notes that a VA outpatient record 
dated in January 2008 indicates that the veteran is 
unemployable due to the severity of his PTSD symptoms.

The Board further notes that the documentation associated 
with the claims folder after the case was received at the 
Board includes the veteran's application for a total 
disability rating based upon unemployability resulting from 
service-connected disabilities.  This claim is inextricably 
intertwined with the increased rating issue currently before 
the Board.
 
In the new evidence submitted by the veteran in February 
2008, in support of his application for TDIU, it was reported 
that the veteran was in receipt of Social Security 
Administration (SSA) disability benefits.  This report notes 
that an "anxiety disorder" was, in part, a basis for the 
benefit award.  However, neither the decision from the SSA 
awarding the benefits nor the medical records on which the 
decision was based have been obtained.  Since the SSA 
decision and the records upon which the decision was based 
could be supportive of the veteran's claims, further 
development to obtain them is in order.  

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC) in Washington, D.C. 
for the following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain a copy 
of the SSA decision awarding the veteran 
disability benefits, and the record upon 
the award was based.

2.  The RO or the AMC should obtain a 
copy of any pertinent VA outpatient 
records for the period since November 
2006 that have not already been 
associated with the claims folder.  If 
the veteran identifies any other 
outstanding pertinent medical records, 
the RO or the AMC should undertake 
appropriate development to obtain a copy 
of those records.

3.  Then, the RO or the AMC should 
arrange for the veteran to be afforded a 
VA examination to determine the current 
degree of severity of his PTSD.  The 
claims folder, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.

The examiner should identify all current 
manifestations of the service-connected 
psychiatric disability and provide an 
opinion concerning the current degree of 
social and industrial impairment 
resulting from the service-connected 
psychiatric disability, to include 
whether it renders the veteran 
unemployable.  In addition, the examiner 
should provide a Global Assessment of 
Functioning score with an explanation of 
the significance of the score assigned.

The rationale for all opinions expressed 
must also be provided.

4.  The RO or the AMC also should 
undertake any other development it 
determines to be warranted.

5.  After all of the above is completed, 
the RO or the AMC should readjudicate the 
issue on appeal.  

6.  If it has not been rendered moot, the 
claim for a total rating based on 
unemployability due to service-connected 
disabilities should also be adjudicated.  
The veteran should be informed of his 
appellate rights with respect to this 
decision. 

8.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate action, if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. § § 5109B, 7112 (West Supp. 2007).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




